DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant has amended the specification to include reference to Figure 14 which discloses a feature wherein every point on the striking face within +/- 20 mm horizontally from a center of the striking face, within 8 mm toward the sole from the center of the striking face, and within 10mm  toward the crown from the center of the striking face has a characteristic time value less than a predetermined threshold CT value, and wherein every point on the striking face within +/- 4  mm horizontally from the center of the striking face and within +/- 4 mm vertically from the center of the striking face has a CT value within 6 micro seconds of the predetermined threshold CT value.  The claim for the benefit of a prior filed application is accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4-6, 13, 14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jertson et al., U.S. Patent Application No. 2017/0007891, in view of Iwata et al., U.S Patent Application No. 2001/0051548, and in further view of Curtis et al., U.S. Patent Application No. 2011/0151992.  As to Claim 1, Jertson teaches a golf club head having a crown (top), sole (bottom), and skirt (back), paragraph 0025.  Jertson teaches a striking face (132) located at a frontal portion of the club head adapted to strike a golf ball, paragraph 0031.  The striking face may comprise a central region (center region 144) at a center of the striking face, noting, “center”, and having substantially constant thickness, paragraphs 0027 and 0028.  A transition region (148) may surround the central region and may have variable thickness between that of the central region and a perimeter region (152), paragraphs 0027 and 0028 and see Figure 2.  Jertson teaches that the configuration of the striking face portion reduces variability in the characteristic time values, see Abstract.  Characteristic time is affected by the elastic modulus and thickness of the striking face portion, paragraph 0033.  Jertson is silent as to sub-regions and Jertson does not specify characteristic time values for points within a region of the striking face portion surrounding the center.  Iwata teaches a golf club head comprising a striking face, paragraph 0143.  The striking face may have a central region (central portion) surrounded by a transition region (tapered part), and a perimeter region (periphery), paragraphs 0121 and 0157 and see Figure 7.   Iwata teaches two or more sub-regions (upper region, lower region), paragraphs 0125 and 0126.  The sub-regions may have constant thickness, paragraphs 0145 and 0146, noting tapered portion separating sub-regions and set thickness values for each sub-region.    Iwata teaches that a striking face may be configured such that a flexural range is established as an area of the striking face where a ball is struck a majority of the time and that the flexural range provides a quantity of flexure of at least a specified value but not exceeding a threshold value, paragraph 0125.  Iwata teaches that a degree of flexure relates to a quantity labeled as a spring constant, which is directly related to the coefficient of restitution, paragraphs 0112 and 0016.  The coefficient of restitution and the characteristic time are directly related, as indicated in applicant’s specification, paragraph 5.  It follows that the advantageous flexural range, disclosed by Iwata, coincides with an area of the striking face exhibiting favorable characteristic time values.  Iwata teaches that an area of the striking face having a CT value less than a predetermined threshold (flexural range) may be up to 1260 square millimeters as an ellipse with an aspect ratio of 1:4, paragraphs 0032 and 0036.  It follows that a generally horizontal major axis may be greater than 20 mm and that a generally vertical minor axis may be greater than 10 mm. to define an area extending +/- 20 mm horizontally, 8 mm toward the sole from the face center, and  10 mm toward the crown from the face center, where characteristic time values are less than a predetermined threshold, paragraphs 0134 and 0135.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson with two or more constant thickness sub-regions included in the perimeter region and to configure the striking face with an area surrounding the center of the striking face to a distance from the face center of +/- 20 mm horizontally, 8 mm toward the sole, and 10 mm toward the crown having characteristic time values less than a predetermined threshold, as taught by Iwata, to provide Jertson, as modified, with a relatively large area of the face having consistent characteristic time, to yield the predictable result of improving shots when struck off-center.  Jertson, as modified is silent as to the striking face exhibiting characteristic time values within 6 microseconds of a predetermined threshold in a region within +/- 4 mm horizontally and vertically from the center of the striking face.  Curtis teaches a golf club head having a sweet spot area of 110 square millimeters, paragraph 0038.  The sweet spot area may have an elliptical shape with a ratio of minor axis to major axis of 0.5, paragraph 0045.  It follows that the sweet spot may extend approximately 16 mm horizontally and 8 mm vertically.  Curtis teaches that characteristic time values (ball speed) in the sweet spot area may be 99.7 % of maximum ball speed of the club head, paragraph 0037.  A predetermined maximum characteristic time of 239 microseconds would provide for characteristic time values at substantially all points within +/- 4 mm vertically from the center and +/- 4 mm horizontally from the center being within 6 microseconds of the predetermined threshold characteristic time value.  Further, Curtis teaches that the striking face profile may be modified to increase the area of consistent and high characteristic time values, paragraph 0043, noting an event bigger sweet spot.  Curtis teaches that the area of the sweet spot where ball speed is at least 99.7 % of the maximum, may be greater than 120 square millimeters, paragraphs 0037 and 0038.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson, as modified, with a club face sweet spot having an area substantially as claimed with each point within the area having a characteristic time value within 6 microseconds of a predetermined threshold value, as taught by Curtis, to provide Jertson, as modified, with a relatively large club face area having consistent characteristic time to yield the predictable result of consistent club head performance when an off-center shot is struck.  Jertson, as modified, discloses the claimed limitations except for specifying that that the area of the striking face where characteristic time values are less than a predetermined threshold and that the area where characteristic time values are within 6 microseconds of the threshold is dimensioned as claimed.  The examiner finds that the club head and striking face of prior art possesses the structural features of the inventive club head and striking face and as such, is capable of performing in the manner as claimed, namely by exhibiting characteristic time values at every point within the area where characteristic time values are less than a threshold and at every point within the area where characteristic time values are within 6 microseconds of the threshold value. "The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) MPEP 2112.  As to Claim 2, Iwata teaches a first perimeter sub-region (140) immediately adjacent the transition region and having a substantially constant thickness less than that of the central region, paragraph 0146 and see Figure 9.  A second perimeter sub-region (141)  immediately adjacent the transition region may have a substantially constant thickness less than that of the first perimeter sub-region, paragraph 0146 and see Figure 9.  Transition perimeter sub-regions having a thickness that decreases between the thicknesses of first and second perimeter sub-regions are present between the first and second perimeter sub-regions, see Figure 9, noting that the first perimeter sub-region has a thickness of 2.2 mm and the second perimeter sub-region has a thickness of 2.1 mm, paragraph 0146.  It necessarily follows that the area between exhibits decreasing thickness.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson, a modified, with first and second perimeter sub-regions together with a transition perimeter sub-region between, as claimed and as taught by Iwata, to provide Jertson, as modified, with a known substitute configuration of a striking face perimeter.    As to Claim 4, Jertson teaches a central region of constant thickness, as discussed above.   Jertson teaches that the transition region may have a linear profile, paragraph 0028.  Iwata teaches an elliptical central region, paragraph 0135.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the central region as an ellipse, as taught by Iwata, to provide Jertson, as modified, with a transition region having the shape of a frustum of an ellipse, where the base perimeter is an outer perimeter of the transition region and an upper perimeter is an outer perimeter of the central region.  As to Claim 5, Jertson teaches that the decrease in thickness of the transition region may be linear, paragraph 0028.  As to Claim 6, Iwata teaches that the thickness of the first perimeter sub-region (140) may be less than about 3.1 mm and the thickness of the second perimeter sub-region (141) may be less than about 3.0 mm, paragraph 0146.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Jertson, as modified, with first and second perimeter sub-region thickness dimensions, as claimed and as taught by Iwata, to provide Jertson, as modified, with a known substitute configuration for perimeter sub-region thicknesses.    As to Claim 13, Jertson, as modified by Iwata, and Curtis, together with the cited case law, is applied as in Claim 1, with the same rationales being found applicable.  Jertson, as modified, does not disclose a characteristic value within 11 microseconds of a threshold value, in an area of the striking face within +/- 8 mm horizontally from the center and +/- 8 mm vertically from the center.  Curtis teaches a golf club head having a striking face designed to improve characteristic time (ball speed) over a greater area of the striking face, paragraph 0037, noting that the area of consistent and high characteristic time may be significantly larger.  The area having a ball speed of at least 99.7 % of the maximum may be greater than 120 square millimeters, as discussed above.  The striking face profile may be designed to enlarge and improve the sweet spot, paragraph 0041.  It follows that configuration of the striking face profile to expand the area where ball speed is at least 99.7 % of the maximum comprises a result effective variable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to configure the striking face profile with contour values to provide characteristic time values within an area of the striking face as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Boesch, 617 F. 2d 272, 205, USPQ 215 (CCPA 1980).  As to Claims 14, Jertson, as modified by Iwata and Curtis, together with cited case law, is applied as in Claim 2.  As to Claims 16-18, Jertson, as modified by Iwata and Curtis, together with cited case law, is applied as in Claims 4-6.
Allowable Subject Matter
Claims 7, 8, and 10-12 allowed.
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments submitted 12 December 2022, have been considered but are moot in view of the new grounds of rejection.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        16 December 2022